Case 3:18-cv-00873-BAS-AHG Document 106 Filed 06/10/20 PageID.3050 Page 1 of 17




   1
   2
   3
   4
   5
   6
   7
   8                        UNITED STATES DISTRICT COURT
   9                     SOUTHERN DISTRICT OF CALIFORNIA
  10
            HOWARD APPEL, et al.,                     Case No. 18-cv-873-BAS-MDD
  11
                                      Plaintiffs,     ORDER GRANTING IN PART
  12                                                  DEFENDANT’S MOTION TO
                                                      DISMISS THIRD AMENDED
  13             v.                                   COMPLAINT
  14        BOSTON NATIONAL TITLE                     [ECF No. 101]
            AGENCY, LLC,
  15
                                     Defendant.
  16
  17
  18           Presently before the Court is Defendant Boston National Title Agency, LLC’s
  19   Motion to Dismiss Third Amended Complaint. (“Mot.,” ECF No. 101.) Plaintiffs
  20   Howard Appel, David Cohen, and Ke’e Partners LLC filed an opposition to the
  21   Motion, (“Opp’n,” ECF No. 102), to which Defendant replied, (“Reply,” ECF No.
  22   103). The Court finds resolution of this matter is suitable without the need for oral
  23   argument. See Civ. L.R. 7.1(d)(1). For the reasons discussed below, the Court
  24   GRANTS IN PART and DENIES IN PART Boston National’s Motion.
  25   I.      BACKGROUND
  26           In June 2017, Plaintiffs signed a Bidder Registration Agreement with
  27   Concierge Auctions, LLC, to participate in Concierge’s “Summer Portfolio Sale”
  28   auction of real estate properties. The Bidder Agreement provided that escrow

                                                –1–
Case 3:18-cv-00873-BAS-AHG Document 106 Filed 06/10/20 PageID.3051 Page 2 of 17




   1   services would be provided by Boston National Title. (Third Amended Complaint,
   2   “TAC,” ECF No. 73, ¶ 9.) Plaintiffs wired $100,000 to Boston National to be held
   3   in Boston National’s escrow account. Plaintiffs entered the auction and bid on a
   4   property in Fiji (“Fiji Property”). (Id.) On July 1, 2017, Plaintiffs were declared the
   5   winning bidder for the Fiji Property. (Id. ¶ 12.) Concierge emailed Plaintiffs
   6   informing them they had won and requested they wire an additional $185,000 to the
   7   escrow account. Concierge also emailed the Fiji Property owners congratulating
   8   them on the sale and sent a purchase contract. (Id. ¶ 13.) The Fiji Property owners
   9   responded to Concierge, stating they were surprised by the email because they had
  10   informed Concierge a few days prior that the auction would not go forward. (Id.
  11   ¶ 14.) Boston National was copied on the above emails. Plaintiffs state they were
  12   unaware the Fiji Property owners were refusing to sell the property and therefore
  13   wired the additional $185,000 to Boston National’s escrow account on July 3, 2017.
  14   (Id. ¶ 15.)
  15          On July 7, 2017, Plaintiffs discovered the Fiji Property owners were refusing
  16   to sell and a few weeks later negotiated with the owners to attempt to salvage the
  17   deal. (Id. ¶ 16.)1 The negotiations were unsuccessful, and Plaintiffs requested
  18   Boston National provide them with “the escrow instructions.” (Id. ¶ 18.) Boston
  19   National responded, appearing to have no knowledge of any escrow instructions, and
  20   stated that no escrow agreement was signed between Plaintiffs and Boston National.
  21   (Id. ¶ 19.) Boston National told Plaintiffs it had “a fiduciary relationship with
  22   Concierge” and then asked a Concierge representative to inform Plaintiffs “of what
  23   is to take place if the seller refuses to sign the contract.” (Id. ¶ 20.) Boston National
  24   stated if an agreement could not be reached, it would “interplead the funds to the
  25   appropriate court for disposition.” (Id.) Plaintiffs infer that Concierge instructed
  26   Boston National not to disburse the funds until Concierge said so. (Id. ¶ 21.)
  27
       1
        In the midst of this, Plaintiffs state they asked Boston National whether it would return the escrow
  28
       funds. (TAC ¶ 17.)

                                                       –2–
Case 3:18-cv-00873-BAS-AHG Document 106 Filed 06/10/20 PageID.3052 Page 3 of 17




   1          On September 28, 2017, Plaintiffs demanded Boston National return their
   2   funds, and demanded Concierge tell Boston National to do the same. (Id. ¶ 22.)
   3   Boston National did not do so, appearing to “have given Concierge complete control”
   4   over the funds. (Id. ¶ 23.) Plaintiffs then filed suit against Concierge for the return
   5   of the escrow funds and “hundreds of thousands in attorneys’ fees” incurred. (Id.
   6   ¶ 24; see 17-cv-2263-BAS-MDD (“the Concierge case”).) Concierge commenced
   7   an arbitration proceeding in New York and told Plaintiffs if they paid $37,500,
   8   Concierge would dismiss the proceeding and would instruct Boston National to
   9   release the funds. (TAC ¶ 25.) Plaintiffs did not pay, and the Concierge case
  10   proceeded.    This Court stayed the Concierge case and directed the parties to
  11   arbitration. (17-cv-2263, ECF No. 30.)
  12          In April 2018, Plaintiffs again asked Boston National to return the funds. (Id.
  13   ¶ 26.) Plaintiffs allege, on information and belief, that Boston National refused to do
  14   so because it was using the funds “for the benefit of itself, Concierge, or another third
  15   party.” (Id. ¶ 28.) Plaintiffs then filed the present suit against Boston National on
  16   May 4, 2018. Boston National returned the $285,000 to Plaintiffs on May 24, 2018.
  17   (Id. ¶ 47.)
  18          As to the procedural history of this case, Plaintiffs’ original complaint against
  19   Boston National was for breach of fiduciary duty, negligence, and an accounting.
  20   Boston National answered the complaint. (ECF No. 7.) The parties had various
  21   discovery disputes, the most notable being Plaintiffs’ request for all documents
  22   related to the escrow account into which Plaintiffs deposited the $285,000. This
  23   escrow account, held by Wells Fargo Bank, is a repository of funds from customers
  24   of Concierge and Boston National. Boston National produced redacted statements
  25   for the account so as not to disclose the identification of the customers who also had
  26   funds in the account. Plaintiffs sought unredacted statements, and Judge Dembin and
  27   this Court denied the request. (ECF No. 82.)
  28          In the midst of the discovery disputes, Plaintiffs sought leave to file an

                                                 –3–
Case 3:18-cv-00873-BAS-AHG Document 106 Filed 06/10/20 PageID.3053 Page 4 of 17




   1   amended complaint, which the Court granted. The amended complaint contained
   2   nine claims. Boston National moved to dismiss the amended complaint in its
   3   entirety, which the Court granted in part. (“Prior Order,” ECF No. 83.) Due to an
   4   erroneous filing of a second amended complaint, (see ECF Nos. 95–98), the present
   5   complaint is the Third Amended Complaint. Boston National again moves to dismiss
   6   the Complaint.
   7   II.    LEGAL STANDARD
   8          A complaint must plead sufficient factual allegations to “state a claim to relief
   9   that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal
  10   quotation marks and citations omitted). “A claim has facial plausibility when the
  11   plaintiff pleads factual content that allows the court to draw the reasonable inference
  12   that the defendant is liable for the misconduct alleged.” Id.
  13          A motion to dismiss pursuant to Rule 12(b)(6) of the Federal Rules of Civil
  14   Procedure tests the legal sufficiency of the claims asserted in the complaint. Fed. R.
  15   Civ. P. 12(b)(6); Navarro v. Block, 250 F.3d 729, 731 (9th Cir. 2001). The court
  16   must accept all factual allegations pleaded in the complaint as true and must construe
  17   them and draw all reasonable inferences from them in favor of the nonmoving party.
  18   Cahill v. Liberty Mut. Ins. Co., 80 F.3d 336, 337–38 (9th Cir. 1996). To avoid a Rule
  19   12(b)(6) dismissal, a complaint need not contain detailed factual allegations, rather,
  20   it must plead “enough facts to state a claim to relief that is plausible on its face.” Bell
  21   Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A Rule 12(b)(6) dismissal may
  22   be based on either a ‘lack of a cognizable legal theory’ or ‘the absence of sufficient
  23   facts alleged under a cognizable legal theory.’” Johnson v. Riverside Healthcare
  24   Sys., LP, 534 F.3d 1116, 1121 (9th Cir. 2008) (quoting Balistreri v. Pacifica Police
  25   Dep’t, 901 F.2d 696, 699 (9th Cir. 1990)).
  26   III.   ANALYSIS
  27          A.    Procedural Issues
  28          Before the Court turns to the merits of the Motion, it must address the

                                                  –4–
Case 3:18-cv-00873-BAS-AHG Document 106 Filed 06/10/20 PageID.3054 Page 5 of 17




   1   documents, evidence, and objections that were filed as attachments to the parties’
   2   briefs. As a general rule, “a district court may not consider any material beyond the
   3   pleadings in ruling on a Rule 12(b)(6) motion.” Branch v. Tunnell, 14 F.3d 449, 453
   4   (9th Cir. 1994) (citation omitted). There are two exceptions to this. Lee v. City of
   5   Los Angeles, 250 F.3d 668, 688 (9th Cir. 2001). First, the court may consider
   6   “material which is properly submitted as part of the complaint” which means the
   7   documents are either “physically attached to the complaint” or if the “complaint
   8   necessarily relies” on them and their authenticity is not contested. Id. Second, a
   9   court may judicially notice “matters of public record.” Fed. R. Evid. 201; Mack v S.
  10   Bay Beer Distib., 798 F.2d 1279, 1282 (9th Cir. 1986).2
  11          Boston National attached five exhibits to its Motion. The first attachment
  12   includes excerpts of the deposition of Mr. Appel. (ECF No. 101-2.) The Complaint
  13   neither refers to nor relies on the deposition, thus, it may not be incorporated by
  14   reference. And Boston National does not ask the Court to judicially notice the
  15   deposition, nor could it. Therefore, the Court does not consider the deposition.
  16          Boston National also requests the Court take judicial notice of four documents.
  17   (ECF No. 101-3.) The first three documents are filings in this case and the related
  18   case 17-cv-2263. The Court may of course take judicial notice of filings and
  19   pleadings on its own docket, because such documents are “not subject to reasonable
  20   dispute because [their authenticity] . . . can be accurately and readily determined from
  21   sources whose accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b)(2).
  22   But such requests are unnecessary; Boston National may cite directly to the docket
  23   to reference such court filings. See, e.g., Colodney v. Orr, No. EDCV 14–01973–
  24   VAP, 2015 WL 1636818, at *1 (C.D. Cal. Apr. 9, 2015), aff’d, 651 F. App’x. 630
  25   (9th Cir. 2016) (“As an order in the Court’s own docket, judicial notice is not required
  26
       2
        The Court previously incorporated by reference the Bidder Agreement. (Prior Order at 12 n.3.)
  27
       The Court does so again because the Third Amended Complaint relies on the Bidder Agreement.
  28

                                                    –5–
Case 3:18-cv-00873-BAS-AHG Document 106 Filed 06/10/20 PageID.3055 Page 6 of 17




   1   in order for the Court to consider Exhibit B.”). Accordingly, the Court grants Boston
   2   National’s request, but notes that, for future filings, citing directly to the docket is
   3   preferable.
   4          Boston National also asks the Court to judicially notice the California
   5   Secretary of State’s business entity registration information for BNT Title Company
   6   of California and the California Department of Insurance’s business entity
   7   registration information for BNT Title Company of California. District courts may
   8   take judicial notice of “records and reports of administrative bodies,” Anderson v.
   9   Holder, 673 F.3d 1089, 1094 n.1 (9th Cir. 2012), as well as “undisputed matters of
  10   public record.” Harris v. County of Orange, 682 F.3d 1126, 1131–32 (9th Cir. 2012).
  11   However, the Defendant in this matter is Boston National Title Agency, LLC. The
  12   entity listed on the two documents is BNT Title Company of California. Defendant
  13   argues that it, Boston National Title Agency, LLC “is licensed to provide escrow and
  14   title services in the State of California, as BNT Title Company of California.” (Mot.
  15   at 10.) But, this assertion, and the relationship between Boston National and BNT
  16   Title Company, is not apparent from the judicially noticeable documents. At this
  17   stage, the Court cannot consider the assertion by Boston National. Therefore, there
  18   is no point in judicially noticing the registration information for this entity. The
  19   Court denies the requests.
  20          Finally, as an attachment to its opposition, Plaintiffs include excerpts from a
  21   deposition. (ECF No. 102-1.) Plaintiffs do not request the Court judicially notice
  22   this document, and it would not be proper to do so.3 The Court does not consider the
  23   excerpts.
  24
  25   3
         Boston National objects to the Court’s consideration of the deposition transcript because it is
  26   “extraneous evidence” that the Court may not consider in ruling on the Motion to Dismiss. (ECF
       No. 104.) This is strange because Boston National also asked the Court to consider a deposition
  27   transcript in ruling on its Motion. (ECF No. 101-2.) The Court will not consider either deposition
       and requests that counsel be more careful in the future regarding the filing of exhibits and
  28
       objections.

                                                      –6–
Case 3:18-cv-00873-BAS-AHG Document 106 Filed 06/10/20 PageID.3056 Page 7 of 17




   1         The Court now addresses each cause of action in turn.
   2         B.     Accounting
   3         The $285,000 has been returned, but Plaintiffs request an accounting of those
   4   funds, as “it is unclear” whether the funds were the original escrow funds, or whether
   5   Boston National used those funds and “paid Plaintiffs with someone else’s money.”
   6   (TAC ¶ 41.) Plaintiffs also request an accounting of any interest Boston National
   7   earned from the funds during the time it held them and “any use of profits” realized
   8   through the funds. (Id. ¶¶ 40.)
   9         The Court previously partially denied Boston National’s motion to dismiss this
  10   claim; Boston National’s current Motion does not convince the Court to deviate from
  11   this ruling. For the same reasons detailed in the Court’s prior order, (Prior Order at
  12   6) the Court DENIES the Motion to Dismiss this cause of action.
  13         C.     Violation of California Unfair Competition Law
  14         California’s Unfair Competition Law (“UCL”) prohibits “any unlawful, unfair
  15   or fraudulent business act or practice.” Cal. Bus. & Prof. Code § 17200. “Each prong
  16   of the UCL is a separate and distinct theory of liability.” Kearns v. Ford Motor Co.,
  17   567 F.3d 1120, 1127 (9th Cir. 2009). Plaintiffs alleges Boston National violated the
  18   UCL through fraudulent and misleading advertising.
  19         First, to the extent the alleged misrepresentations or fraud stem from
  20   information in the Bidder Agreement, Boston National argues it is not responsible
  21   for anything in the Bidder Agreement as it was not a party to that agreement, nor is
  22   it responsible for anything Concierge told Plaintiffs. The Court previously found
  23   that Plaintiffs have not pled Boston National had any responsibility for the
  24   information disclosed in the Bidder Agreement. (Prior Order at 7.) This holding
  25   remains the same and the claims concerning Boston National’s “misrepresentations
  26   that all escrow services related to the Fiji Property, ‘shall be exclusively provided by
  27   Boston National Title (“Escrow Agent”,)’ contained within the Bidders Agreement”
  28   (TAC ¶ 44) and all other claims of misrepresentations made by Concierge or in the

                                                 –7–
Case 3:18-cv-00873-BAS-AHG Document 106 Filed 06/10/20 PageID.3057 Page 8 of 17




   1   Bidder Agreement are DISMISSED.
   2         Plaintiffs allege Boston National’s conduct is fraudulent because the company
   3   falsely advertised it was licensed to do business in California and licensed as an
   4   escrow agency. (TAC ¶ 44.) Boston National argues that “to the extent Plaintiffs’
   5   claims for ‘False Advertising’ or ‘Unfair Business Practices’ rely on BNT’s website
   6   referencing a ‘San Diego Office’ or statements regarding licensing to provide
   7   services in 42 states, there is no allegation in the TAC as to how BNT being licensed
   8   in California was relevant to their participation in an auction for a property in the
   9   Republic of Fiji.” (Mot. at 11 (citing TAC ¶ 8).) The Court also previously analyzed
  10   this issue of Plaintiffs’ reliance on this allegedly false advertising. “[P]laintiff must
  11   show that he personally lost money or property because of his own actual and
  12   reasonable reliance on the allegedly untrue or misleading statements.” Rosado v.
  13   eBay, Inc., 53 F. Supp. 3d 1256, 1264–65 (N.D. Cal. 2014). The Court dismissed
  14   the claim because Plaintiffs had not sufficiently pled they relied on Boston National’s
  15   representation that it could conduct services in California. (Prior Order at 8.) The
  16   Court held:
  17         Plaintiffs do not assert how or why they believed Boston National was
             licensed in California before entering into the agreement with
  18
             Concierge, or even that they had any information at all about Boston
  19         National before sending the escrow funds. Plaintiffs do not assert they
             looked up Boston National’s webpage before entering into the
  20
             agreement nor do they argue they only agreed to participate in the
  21         auction because Boston National was licensed locally. Instead,
  22         Plaintiffs were in possession of the Bidder Agreement which lists
             Boston National’s address in North Carolina, and they do not allege
  23         they asked anyone about this representation or expressed concerns
  24         about Boston National’s location. Therefore Plaintiffs have not
             plausibly pled they relied on any specific misrepresentation or omission
  25         before entering into the agreement.
  26   (Id at 8–9.)
  27         Plaintiffs now state they have “remedied the UCL claim issues.” (Opp’n at
  28   11.) They specifically allege, “[b]eginning on or before June 5, 2017, as part of

                                                 –8–
Case 3:18-cv-00873-BAS-AHG Document 106 Filed 06/10/20 PageID.3058 Page 9 of 17




   1   [their] due diligence concerning their attempted purchase of real property located in
   2   the Republic of Fiji, Plaintiff Appel reviewed Boston National’s website, at which
   3   time Plaintiff Appel observed Boston National’s misrepresentations that ‘Boston
   4   National is directly licensed to provide our services and issue title policies in 42 states
   5   plus the District of Columbia,’ and California is highlighted as one of the 42 States.”
   6   (TAC ¶ 8.) Plaintiffs claim they “relied upon Boston National’s false advertising
   7   that it could conduct business and perform escrow services in the State of California
   8   and that it was an expert in its field by wiring its Escrow Funds to Boston National.”
   9   (TAC ¶ 75.) The Court finds that Plaintiffs have plausibly pled they relied on Boston
  10   National’s representations, which induced them to enter into the agreement and then
  11   deposit escrow funds. The Court DENIES the Motion to Dismiss these claims.
  12         D.     Violation of False Advertising Law
  13         Plaintiffs allege Boston National violated California’s False Advertising Law
  14   (“FAL”) because it “advertised and adopted . . . the position that it was the exclusive
  15   escrow agent for Concierge, that it could conduct business and perform escrow
  16   services in the State of California, and that it was an expert in its field.” (TAC ¶ 73.)
  17   Plaintiffs provide no information as to how Boston National may have “adopted”
  18   Concierge’s statements.      The fact that Concierge may have advertised Boston
  19   National in a certain way, without Boston National’s contribution, is not a claim
  20   against Boston National. “In the context of false advertising, there is no duty to
  21   investigate the truth of statements made by others.” Parent v. Millercoors LLC, No
  22   15-cv-1204-GPC-WVG, 2016 WL 3348818 at *7 (S.D. Cal. June 16, 2018). The
  23   Court DISMISSES these claims.
  24         The Court again turns to the allegations that Boston National made false
  25   representations regarding its ability to lawfully conduct business in California.
  26   Boston National again contests Plaintiffs’ reliance on this allegedly false advertising.
  27   Standing under California’s False Advertising law is limited to “any person who has
  28   suffered injury in fact and has lost money or property as a result of” a defendant’s

                                                  –9–
Case 3:18-cv-00873-BAS-AHG Document 106 Filed 06/10/20 PageID.3059 Page 10 of 17




   1   alleged misrepresentations. Kwikset Corp. v. Superior Court, 51 Cal. 4th 310, 321
   2   (2011) (quoting California Business & Professions Code § 17535). Most courts have
   3   interpreted the FAL’s “as a result of” language to require that plaintiffs “allege their
   4   own reliance on the alleged misrepresentations.” L.A. Taxi Coop., Inc. v. Uber
   5   Techs., Inc., 114 F. Supp. 3d 852, 866–67 (N.D. Cal. 2015) (citing cases). As
   6   Plaintiffs’ false advertising claims stem from the same allegations as their unfair
   7   competition claims, the same analysis as above applies here.              Plaintiffs have
   8   plausibly pled they relied on Boston National’s untrue statements and were thus
   9   induced into depositing funds. The Court DENIES the Motion to Dismiss these
  10   claims.
  11            E.    Fraudulent Concealment
  12            Fraudulent concealment consists of five elements: “(1) the defendant must
  13   have concealed or suppressed a material fact, (2) the defendant must have been under
  14   a duty to disclose the fact to the plaintiff, (3) the defendant must have intentionally
  15   concealed or suppressed the fact with the intent to defraud the plaintiff, (4) the
  16   plaintiff must have been unaware of the fact and would not have acted as he did if he
  17   had known of the concealed or suppressed fact, and (5) as a result of the concealment
  18   or suppression of the fact, the plaintiff must have sustained damage.” Kaldenbach v.
  19   Mut. of Omaha Life Ins. Co., 178 Cal. App. 4th 830, 850 (2009).
  20            Plaintiffs’ fraudulent concealment claim is based on two allegations: first, that
  21   Boston National concealed “the fact that Concierge would have exclusive control
  22   over the Escrow Funds when the sale of the Fiji Property did not close, despite the
  23   terms of the void Bidder Agreement, which Boston National erroneously believes
  24   controlled the Escrow Funds” (TAC ¶54) and second, that Boston National concealed
  25   that fact that the Fiji Property owners refused to sell the property on July 3, 2017 (id.
  26   ¶ 55).
  27            As to the first contention, as the Court previously found, the general premise
  28   of this claim is unclear. Plaintiffs contend the Bidder Agreement is void because

                                                  – 10 –
Case 3:18-cv-00873-BAS-AHG Document 106 Filed 06/10/20 PageID.3060 Page 11 of 17




   1   Concierge conducted “illegal, unlicensed real estate broker activities within
   2   California” and “fraudulently induced Plaintiffs” into signing the agreement. (TAC
   3   ¶ 9.) This contention does not appear to be relevant to the assertion that Boston
   4   National concealed that Concierge would exclusively control the funds. It is also
   5   unclear why Plaintiffs contend Boston National “erroneously” believes the
   6   Agreement controlled the escrow funds; if the Agreement in fact does not control the
   7   funds, then why is it fraudulent for Boston National to allegedly conceal that
   8   Concierge had control over the funds? Further, Boston National is not a party to the
   9   Bidder Agreement. The Court also noted in its prior order that Plaintiffs have not
  10   pled Boston National’s intention to defraud as it relates to this allegedly concealed
  11   fact. (Prior Order at 13.) Plaintiffs have not cured this deficiency; thus, the Court
  12   DISMISSES this portion of the fraudulent concealment claim.
  13            As to the second contention, Plaintiffs state they would not have deposited the
  14   escrow funds or proceeded with the purchase of the property had Boston National
  15   not concealed the Fiji Property owners’ refusal to sell on July 3, 2017. (TAC ¶ 57.)
  16   Boston National responds that Plaintiffs could have learned this information from
  17   Concierge. (Mot. at 14.) Even so, this does not negate a claim of concealment.
  18   Boston National also argues that Plaintiffs knew on at least July 7 that the deal had
  19   fallen through and “since Plaintiffs clearly knew of the Fiji Property owners’ dispute,
  20   this information cannot be a basis for a fraudulent concealment or misrepresentation
  21   claim.” (Id. at 15.) This is not so; Plaintiffs claim if they had known of the refusal
  22   to sell on July 3, they would not have wired extra money, thus, the fact that they
  23   learned of it four days later harmed them. Accordingly, Plaintiffs have sufficiently
  24   pled that Boston National concealed a fact from them with the intention of inducing
  25   Plaintiffs to wire more money, and Plaintiffs relied on this to their detriment. The
  26   Court DENIES the Motion to Dismiss this portion of the fraudulent concealment
  27   claim.
  28

                                                  – 11 –
Case 3:18-cv-00873-BAS-AHG Document 106 Filed 06/10/20 PageID.3061 Page 12 of 17




   1         F.     Fraudulent Misrepresentation and Negligent Misrepresentation
   2         The elements of a claim for intentional misrepresentation are: “(1) a
   3   misrepresentation; (2) knowledge of falsity; (3) intent to induce reliance; (4) actual
   4   and justifiable reliance, and (5) resulting damages.” Cisco Sys., Inc. v.
   5   STMicroelectronics, Inc., 77 F. Supp. 3d 887, 897 (N.D. Cal. 2014). The elements
   6   for negligent misrepresentation are the same, except there is no requirement of
   7   knowledge of falsity, instead, there must be no reasonable ground for believing the
   8   misrepresentation to be true. Wells Fargo Bank, N.A. v. FSI Fin. Sols., Inc., 196 Cal.
   9   App. 4th 1559, 1573 (2011).
  10         The first basis of Plaintiffs’ misrepresentation claims is Boston National’s
  11   alleged misrepresentation that it could perform services in California. The Court has
  12   found above that this allegation is sufficiently pled to form the basis of Plaintiffs’
  13   UCL and false advertising claims. The Court finds that Plaintiffs have plausibly pled
  14   that Boston National intentionally and/or negligently misrepresented this and the
  15   Court DENIES the Motion to Dismiss these claims under both the intentional and
  16   negligent misrepresentation causes of action.
  17         Plaintiffs also contend that Boston National negligently misrepresented “that
  18   in order to return the Escrow Funds, it required Concierge’s consent, which it had no
  19   reasonable ground to believe.” (TAC ¶ 68.) Plaintiffs merely state in a conclusory
  20   fashion that they “reasonably” relied on the misrepresentation. (Id. ¶ 70.) This is
  21   not enough, considering Plaintiffs also allege they continued to ask Boston National
  22   for the return of their funds despite Boston National’s assertion. (See TAC ¶¶ 20–
  23   22; Opp’n at 3 n.1.) This shows they did not rely on the assertion, nor were they
  24   damaged by it. The Court DISMISSES this part of the negligent misrepresentation
  25   cause of action.
  26         G.     Conversion
  27         The Court previously denied the motion to dismiss Plaintiffs’ conversion
  28   claim. Boston National’s argument in its current Motion for the dismissal of the

                                               – 12 –
Case 3:18-cv-00873-BAS-AHG Document 106 Filed 06/10/20 PageID.3062 Page 13 of 17




   1   conversion claim is based on a typographical error of a date listed by Plaintiffs, which
   2   they address in their opposition. (Mot. at 18–19, Opp’n at 21 n.10.) For the same
   3   reasons the Court stated in its prior order, the Court DENIES the Motion to Dismiss
   4   the conversion claim.
   5         H.      Tort of Another Doctrine
   6         Plaintiffs allege that their efforts to recover the escrow fees has forced them to
   7   incur “hundreds of thousands of dollars in attorneys’ fees” in the suit against
   8   Concierge, which Plaintiffs seek from Boston National “pursuant to the tort of
   9   another doctrine.” (TAC ¶ 24.)
  10         Under the American rule, each party must generally pay his or her own
  11   attorney fees. Gray v. Don Miller & Assocs., Inc., 35 Cal. 3d 498, 504 (1984). This
  12   rule is subject to several exceptions, one of which is the “tort of another,” or “third
  13   party tort” exception, which allows recovery of attorney fees where the plaintiff is
  14   required to employ counsel to prosecute or defend an action against a third party
  15   because of the tort of the defendant. Id. at 505. The seminal California case
  16   establishing the tort of another doctrine is Prentice v. North American Title Guaranty
  17   Corp., 59 Cal. 2d 618 (1963), where the California Supreme Court held:
  18         A person who through the tort of another has been required to act in the
             protection of his interests by bringing or defending an action against a
  19
             third person is entitled to recover compensation for the reasonably
  20         necessary loss of time, attorney’s fees, and other expenditures thereby
             suffered or incurred.
  21
  22   Id. at 620.
  23         Fifteen years later, the California Supreme Court revisited the tort of another
  24   doctrine. In Davis v. Air Technical Industries, Inc., 22 Cal. 3d 1, 6 (1978), the Court
  25   limited the scope of Prentice. The Court held “the Prentice exception was not meant
  26   to apply in every case in which one party’s wrongdoing causes another to be involved
  27   in litigation with a third party.” Id. Instead, the rule is limited to cases involving
  28   “exceptional circumstances.” Id. (citing Prentice, 59 Cal. 2d at 620.) The Court had

                                                – 13 –
Case 3:18-cv-00873-BAS-AHG Document 106 Filed 06/10/20 PageID.3063 Page 14 of 17




   1   no intention of letting the exception swallow the general rule that parties were to pay
   2   their own attorney’s fees. Id. (citing Cal. Civ. Code § 1021).
   3          A claim under the tort of another doctrine thus involves three parties: the
   4   claimant, the tortfeasor, and the third party; and the tortfeasor must have committed
   5   a tort against the claimant. Burger v. Kuimelis, 325 F. Supp. 2d 1026, 1041 (N.D.
   6   Cal. 2004.) “[W]hen a defendant’s tortious conduct requires the plaintiff to sue a
   7   third party, or defend a suit brought by a third party, attorney fees the plaintiff incurs
   8   in this third party action ‘are recoverable as damages resulting from a tort in the same
   9   way that medical fees would be part of the damages in a personal injury action.’”
  10   Third Eye Blind, Inc. v. Near N. Entm’t Ins. Servs., LLC, 127 Cal. App. 4th 1311,
  11   1325 (2005).
  12          The tort of another doctrine does not apply “to one of several joint tortfeasors.”
  13   Vacco Indus. Inc. v. Van den Berg, 5 Cal. App. 4th 34 (1992). The doctrine “does
  14   not reach so far as to allow plaintiffs to pick and choose which one of several joint
  15   tortfeasors should absorb the costs of the plaintiffs litigating with the other
  16   tortfeasors.” Gorman v. Tassajara Dev. Corp., 178 Cal. App. 4th 44, 81 (2009); see
  17   MJT Secs., LLC v. Toronto Dominion Bank, No. 04-16362, 2006 WL 123661, at *2
  18   (9th Cir. 2006) (holding the doctrine can be used if two parties commit “separate and
  19   distinct tort[s]” but not if they are joint tortfeasors).   “Joint tortfeasors” is defined
  20   as “[t]wo or more tortfeasors who contributed to the claimant’s injury and who may
  21   be joined as defendants in the same lawsuit.” Joint tortfeasors, BLACK’S LAW
  22   DICTIONARY (11th ed. 2019). “[T]he term has also been used to describe one whose
  23   negligence, in concurrence with the negligence of another, has caused a single
  24   injury.”   Mayhugh v. County of Orange, 141 Cal. App. 3d 763, 768 (1983)
  25   (McDaniel, J., dissenting) (citing cases).
  26          The Court previously found Plaintiffs had not plausibly pled the tort of another
  27   doctrine, for the following reason:
  28          Plaintiffs did not join Concierge and Boston National in one lawsuit,

                                                  – 14 –
Case 3:18-cv-00873-BAS-AHG Document 106 Filed 06/10/20 PageID.3064 Page 15 of 17




   1         but Plaintiffs have alleged the same conduct by Concierge and Boston
             National (not returning the funds) contributed to a single injury (the loss
   2         of the use of the funds). Plaintiffs clearly already sued Concierge for
   3         the same conduct they now allege against Boston National. (See 17-
             cv-2263-BAS-MDD, ECF No. 12 (Plaintiffs allege Concierge
   4         committed, inter alia, conversion and breached its fiduciary duty to
   5         Plaintiffs by refusing to return the escrow funds).) The Court finds
             Plaintiffs have alleged the two Defendants are joint tortfeasors. See TSI
   6         Seismic Tenant Space, Inc. v. Superior Court, 149 Cal. App. 4th 159,
   7         167 n.3 (2007) (finding the plaintiff had sufficiently alleged the
             defendants to be joint tortfeasors when it was alleged that the two
   8         “owed a tort duty of care to it and that their combined negligence
   9         contributed to its damages”). Plaintiffs have alleged that both
             Defendants’ tortious action in not returning the escrow funds caused
  10         Plaintiffs damages. But Plaintiffs made the choice to sue Concierge
  11         “based on Boston National’s refusal to return” the funds, and Plaintiffs
             offer no reason why they could not have only sued Boston National.
  12         (See FAC ¶ 23; Opp’n at 18.) Therefore, Plaintiffs’ attorney’s fees
  13         against Concierge “were caused by its decision to pursue a joint
             tortfeasor, rather than simply seek a recovery based on [Boston
  14         National’s] negligence.” Elec. Elec. Control, Inc. v. L.A. Unif. Sch.
  15         Dist., 126 Cal. App. 4th 601, 617 (2005).
  16   (Prior Order at 17.)
  17         In response, Plaintiffs claim that Concierge’s misconduct is fraudulently
  18   inducing Plaintiffs to deposit funds into an escrow account and deprive Plaintiffs of
  19   those funds, and this is different than Boston National’s misconduct of concealing
  20   from Plaintiffs the Fiji Property owners’ refusal to sell and the refusal to return the
  21   funds. (TAC n.1.) This is partially true; while Plaintiffs certainly sued Concierge
  22   for fraudulent inducement, they also sued Concierge for failure to return the funds.
  23   (See 17-cv-2263-BAS-MDD, ECF No. 12.) And, regardless, it is the combined
  24   actions of Concierge and Boston National that caused the harm of Plaintiffs not
  25   having access to the funds for a period of time. While Plaintiffs claim that this case
  26   arose from their deposit of the funds with Boston National, (Opp’n at 23) in reality,
  27   this matter as a whole arose from Plaintiffs participating in Concierge’s auction,
  28   which led to them depositing funds with Boston National and having issues with both

                                                – 15 –
Case 3:18-cv-00873-BAS-AHG Document 106 Filed 06/10/20 PageID.3065 Page 16 of 17




   1   companies. Thus, the two are joint tortfeasors; the joint conduct of both companies
   2   caused the injury. (See TAC ¶ 21 (“Concierge (through counsel) instructed Boston
   3   National not to disburse the Escrow Funds until Concierge provided further
   4   instructions.”).) It was not only Boston National’s conduct that led Plaintiffs to sue
   5   Concierge. Plaintiffs have not pled that the tort of another theory applies to justify
   6   their recovery of damages under these circumstances, thus, the Court GRANTS the
   7   Motion to Dismiss the tort of another claims.
   8         I.     Punitive Damages
   9          Boston National moves to dismiss Plaintiffs’ claim for punitive damages
  10   because Plaintiffs have not alleged a sufficient state of mind. The Court previously
  11   dismissed Plaintiffs’ punitive damages claim because Plaintiffs had not sufficiently
  12   alleged punitive conduct nor had they alleged punitive actions of any individual.
  13   (Prior Order at 18–19.)
  14           When a plaintiff alleges a claim for punitive damages, a court may dismiss
  15   the claim if the plaintiff fails to allege sufficient facts to show “oppression, fraud, or
  16   malice.” Cal. Civ. Code § 3294(a). It is insufficient when the plaintiff asserts
  17   “nothing more than conclusory allegations” of oppression, fraud, or malice. Kelley
  18   v. Corrections Corp. of Am., 750 F. Supp. 2d 1132, 1147 (E.D. Cal. 2010).
  19         Plaintiffs now state that Boston National’s Chief Compliance Officer, Keith
  20   Lewis, “acted maliciously” by refusing Plaintiffs’ repeated demands for the return of
  21   their funds” despite Boston National’s knowledge of the Fiji Property owners’ refusal
  22   to sell. (TAC ¶ 1.) Because Plaintiffs’ have sufficiently alleged fraudulent conduct
  23   and misrepresentation, as analyzed herein, the Court finds that whether Boston
  24   National’s actions (through Mr. Lewis) do in fact rise to a level that justifies punitive
  25   damages is an issue that must remain unresolved at this stage of the litigation. If
  26   Plaintiffs are unable to support their allegations with probative evidence, their
  27   punitive damages claim may later fail either on a motion for summary judgment or
  28   at trial. Thus, the Court DENIES the Motion to Dismiss the punitive damages

                                                 – 16 –
Case 3:18-cv-00873-BAS-AHG Document 106 Filed 06/10/20 PageID.3066 Page 17 of 17




   1   claim.4
   2   IV.    CONCLUSION
   3          The Court denies in part and grants in part Boston National’s Motion as
   4   detailed above. The dismissals are with prejudice, as the Court has given Plaintiffs
   5   opportunities to correct any deficiencies in their Complaint such that any further
   6   leave to amend would be futile. Boston National is to file an answer to the remaining
   7   causes of action or portions of causes of action on or before June 24, 2020.
   8          IT IS SO ORDERED.
   9   DATED: June 10, 2020
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27   4
         Further, because the above causes of action and the punitive damages claim survive the Motion
       to Dismiss, the Court disagrees with Boston National that Plaintiffs have not sufficiently pled it has
  28
       suffered any damages. (See Mot. at 18.)

                                                       – 17 –
